Order entered December 1, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01426-CV

                            IN RE TERRENCE M. GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-12707-U

                                           ORDER
                            Before Justice Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s Request for Emergency Injunction Relief. We ORDER relator to bear the

costs of this original proceeding.


                                                      /s/   LANA MYERS
                                                            JUSTICE